Title: From Thomas Jefferson to Steuben, 10 April 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council April 10th. 1781

General Scott having obtained Permission from the Commandant at Charles Town for the shipping of Tobaccos from this State to that Post for the Relief of the Continental Troops there of our Line, sent me a Copy of that Permission taken by his Brigade Major. This Paper not being sufficiently authentic to protect from capture Vessels which should go laden with Tobacco’s, I wrote to Major General Philips to ask a Passport and received his answer extracts from both of which I now do myself the honour of inclosing to you. By his Letter you will perceive he proposes that the regulations under which he goes shall be settled between yourself, himself, and the British naval Commander here. General Philips speaks in his Letter of permitting a Flag Vessel in the singular Number. It was not my intention in the Application to fix it to a single Vessel. The vessels we have it in our Power to employ are so small that one of them laden with Tobacco would carry very little Relief. It requires 100 Hogsheads of Tobacco a month to pay off the Virginia Line in Charles Town and they are a twelve month in arrear, and the Debts that they have contracted are in Proportion to those arrears. We had proposed to send from six to nine hundred Hogsheads of Tobacco. I wish therefore that the Permission could be regulated rather by the Tonnage than Number of the vessels. Another Circumstance of Difficulty is introduced by his Letter, which is that an Officer from Portsmouth must go in the vessel. To this we have not the least Objection, but that he might expect to  return in her, whereas we can only procure vessels which would mean to pursue their mercantile Objects to some other Port for Cargoes, asking from Charles Town the Protection of the Flag ’till they should be clear of their Coasts.
Should the Restriction to a single vessel however be insisted on by the British Commander, We should ultimately wish to urge that a Pilot boat may be permitted to attend her for the Purpose of bringing back the Officers who necessarily go to attend the Delivery of the Tobacco. As we have every Thing in Readiness for sending this Relief to our Prisoners and they are in extreme distress, I will beg the Favour of as early an Attention to the Settlement of this Matter as your Business will permit you to bestow.
I have the Honour to be with great Respect Sir your mo: obt. hble Servant,

Th: Jefferson

